Title: From George Washington to Colonel William Malcom, 21 August 1780
From: Washington, George
To: Malcom, William


					
						Sir
						Head Quarters Orange Town 21st Augt 1780
					
					I recd your favr of the 14th: If the Militia under your command are drawn out for the Campaign, as I think they are, I shall have no objection, if the measure should be agreeable to the Governor, to receiving those who want Arms into the York Brigade, and arming them from the public Magazines.
					You will be pleased on the receipt of this to march from your present Ground to where the Road from Niack crosses the mountain and falls into the main Road. You will take the most convenient situation for Wood—Water &ca and inform me upon your arrival there. Should you not have Waggons enough to move and the Qr Mr cannot furnish you, you must leave a party to impress as many as will bring down your Baggage. I am &.
				